 


109 HRES 514 IH: Supporting the observance of a Month of Global Health.
U.S. House of Representatives
2005-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 514 
IN THE HOUSE OF REPRESENTATIVES 
 
October 26, 2005 
Ms. McCollum of Minnesota (for herself, Mr. Gilchrest, Mrs. Christensen, Mr. Snyder, and Mr. Schwarz of Michigan) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Supporting the observance of a Month of Global Health. 
  
 Whereas child survival is a key element of global health and is of utmost importance to the United States and all countries of the world;  
 Whereas child survival must be addressed on a global scale;  
 Whereas increasing child survival rates is critical to population growth in countries around the world;  
 Whereas child survival depends on access to key nutrients that can avert millions of unnecessary deaths in third world countries from preventable diseases;  
 Whereas 5 simple interventions, if delivered to children before the age of 5, may significantly increase their chances of survival;  
 Whereas these 5 interventions—vaccines, antibiotics, Vitamin A and micronutrients, oral rehydration therapy, and insecticide-treated bednets—can be provided to third world countries at minimal cost;  
Whereas 10,000,000 children die each year from preventable diseases in third world countries, and 6,000,000 of those deaths could be prevented by the use of these interventions; and 
Whereas it would be appropriate to observe November 2005 as a Month of Global Health: Now, therefore, be it   
 
That the House of Representatives— 
(1)supports the observance of a Month of Global Health; 
(2)reaffirms its commitment to ensuring that children around the world receive the interventions necessary for survival as an integral component of efforts to improve global health; and 
(3)encourages the people of the United States to observe a Month of Global Health with appropriate participation in key activities, programs, and fundraising in support of worldwide child survival. 
 
